DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5, 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the female dovetail portion".  There is insufficient antecedent basis for this limitation in the claim in that a female dovetail portion has not been previously recited in the claims.
Claim 3 recites the limitation "two opposed side faces".  There is insufficient antecedent basis for this limitation in the claim in that two opposed side faces have not been previously recited in the claims.
Claim 5 recites the limitation "the opposed side faces".  There is insufficient antecedent basis for this limitation in the claim in that opposed side faces have not been previously recited in the claims.
Claim 16 is presented as a markush type claim, however there is no markush group recited. It is unclear what the “group” would comprise.
Claim 18 recites the limitation "the female dovetail portion".  There is insufficient antecedent basis for this limitation in the claim in that a female dovetail portion has not been previously recited in the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-11 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Peterson et al. (US Patent Application Publication 2013/0219767). Peterson et al. discloses an adaptor for a firearm comprising: a body (430) having two opposed ends, a top and an opposing bottom, and two opposing sides extending between the top and the bottom; a male dovetail portion (420) extending from the bottom near one of the ends; a longitudinal channel (450) disposed between the two sides and extending from one end to the other end; and a transverse channel (440) disposed between the two ends and extending from one side to the opposing side; wherein each side of the body extends out to form an angled portion with an apex near the center of each side.

2. The adaptor of claim 1, wherein said male dovetail portion is adapted for insertion into the female dovetail portion of a firearm. (Fig. 4)

3. The adaptor of claim 1, wherein said male dovetail portion includes a bottom face parallel to the bottom of said body and two opposed side faces parallel to the opposing sides of said body. (Fig. 6)

4. The adaptor of claim 1, further comprising at least one indentation (at 480) on the male dovetail portion.

6. The adaptor of claim 1, further comprising at least one cavity (480) in said body.

7. The adaptor of claim 1, further comprising a sighting indicator (470) on at least one of the opposing ends.

9. The adaptor of claim 1, wherein said transverse channel is adapted to receive a firearm sighting apparatus (900).

10. The adaptor of claim 1, wherein said body comprises aluminum, steel, or polymer. (par. 0023)



15. The adaptor of claim 1, further comprising a firearm accessory (900) mounted to the adaptor.

16. The adaptor of claim 15, wherein the firearm accessory is selected from the group consisting of firearm accessories that are mountable on a rail system.

17. The adaptor of claim 15, wherein the firearm accessory is selected from the group consisting of sights, scopes, lights, clips, handles, grips, lasers, plate systems, adaptor kits, and any combination thereof.

18. A method of installing the adaptor of claim 4 comprising the steps of: positioning the male dovetail portion of the adaptor so that it is in line with the female dovetail portion of a firearm slide; and impacting the at least one indentation of the male dovetail portion of the adaptor with a device (set screw 480) such that the male dovetail portion is frictionally fit within the female dovetail portion of the firearm. (par. 0005)

19. The method of claim 18, wherein the device used to impact the indentation is a set screw (480) (i.e. punch).

20. The method of claim 18, wherein the device used to impact the indentation (set screw 480) has the ability to engage the at least one indentation. (par. 0005)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. as applied to claims 1 and 11 above, and further in view of Sharron et al. (US Patent Application Publication 2016/0209175) and Strayer (US Patent Application Publication 2013/0061511). Although Peterson et al. does not expressly disclose at least one leveling screw located in a corner of the body, at least four leveling screws or one leveling screw located in each of the four corners of the body, Sharron et al. and Strayer do. Strayer teaches an adapter having a male dovetail positioned on one side and having multiple set screws. Sharron et al. teaches an adapter including at least four leveling screws (190) located at four corners of the adapter. (see at least Figs. 4 and 8) All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded the predictable results of allowing secure attachment between to one of ordinary skill in the art.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. as applied to claims 1 and 4 above, and further in view of Jeung et al. (US Patent Application Publication 2015/0268002). Although Peterson et al. does not expressly disclose at least one indentation is on one of the opposed side faces of said male dovetail portion, Jeung et al. does. Jeung et al. teaches an adapter comprising a male dovetail portion extending from a bottom side of the adapter further comprising an indentation (123) on one of the opposed side faces of the male dovetail portion. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable results of providing various types of fixing elements to fix the adapter to the rail to one of ordinary skill in the art.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. as applied to claims 1 and 7 above, and further in view of Keng (US Patent Application Publication 2006/0207157). Although Peterson et al. does not expressly disclose the sighting indicator positioned below said longitudinal channel, Keng does. Keng teaches and adaptor including sighting indicators on opposing ends of a sight channel, wherein a sighting indicator is positioned below (76) the longitudinal channel. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable results of readily training a user to aim the firearm to one of ordinary skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641